Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 1 of 35 PageID 387




               EXHIBIT 5
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 2 of 35 PageID 388




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF NEW YORK -- PART 58

   THE PEOPLE OF THE STATE OF NEW YORK     :
                                               AFFIRMATION IN RESPONSE
                -against-                  •   TO MOTION TO VACATE
                                               JUDGMENT OF CONVICTION
   KHAREY WISE, KEVIN RICHARDSON,
   ANTRON MCCRAY, YUSEF SALAAM, and            INDICTMENT NO. 4762/89
   RAYMOND SANTANA,

                            Defendants.
                                           x


        NANCY E. RYAN, an attorney duly admitted to practice in the
   State of New York and an Assistant District Attorney in and for the
   County of New York, hereby affirms under penalty of perjury that:

        1.   I am the Assistant District Attorney in charge of the
   above-captioned case; and as such I am fully familiar with the
   facts and circumstances herein.

        2. This affirmation is based upon information and belief, the
   sources of said information and belief being transcripts of prior
   proceedings held in connection with the above-captioned indictment;
   files, records, briefs, notes,;!and videotapes maintained by the New
   York Cdunty District Attorney'S Office, the New York City Police
   Department, the Federal Bureau of Investigation, and the City and
   State Departments. of Corrections;        interviews with police,
   civilian, and expert witnesses; .and conversations with Assistant
   District Attorneys.

    •   . 3. I make this affirmation in response to motions submitted
    by the defendants Kevin Richardson, Antron McCray, Raymond Santana,
    Yusef Salaam, and Kharey Wise, all of whom were convicted after.
    trial of various charges contained in New. York County Supreme Court
    Indictment Number 4762/89. The motions have been made pursuant to
    Criminal Procedure Law Seotion 440.10(1)(g). Each motion requests
    that guilty verdicts rendered against the defendants in connection
    with the above-captioned indictment be vacated and set aside based
    upon newly discovered evidence, and that the court grant whatever
    further relief may be just and proper.

         4. The defendants were all'convicted of charges relating to
    the April 19, 1989, assault and rape of a female jogger.
    Additionally, defendants Ridhardson, McCray, Salaam, and Santana
    were convicted of charges relating to the assault and robbery of a
    second, male jogger on the same date. Finally; defendant Wise was
    convicted of a riot charge in 'connection. with a series of events
    that encompassed both those criminal incidents.         .The newly
    discovered evidence relied upon by all the defendants consists of

                                PAGE 1 of 34




                                                                         NYCLD 030681
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 3 of 35 PageID 389




      an affidavit by Matias Reyes, in which he swears that he alone
      committed the attack on the female jogger of which each stands
      convicted.

           5. Based on the facts and for the reasons set forth below,
      the People consent to the defendants' motions to set aside the
      verdicts on all the charges of which they were convicted.

           6. This affirmation does not describe the full scope of the
      review, reinvestigation, and      reevaluation   of  the   evidence
      undertaken by the Office of the District Attorney in connection
      with this matter. It outlines the principal issues considered by
      the People in responding .to the defendants' legal motions,
      summarizes some of the facts relevant to those issues, and explains
      the analysis undertaken to resolve them. In short, it deals with
      the specific legal issue .presented by the defendants' motions:
      whether the newly discovered evidence in this matter creates a
      probability that, if the evidence had been received at trial, it
      would have resulted in a verdict more favorable to the defendants
      on one or more charges.

                           HISTORY OF THE PROSECUTION

           7.   On the night of April 19, 1989, a series of violent
      incidents occurred in Central Park, involving members of a group of
      more than 30 teenagers. The incidents resulted in the arrests and
      convictions of ten young men, including the above-named defendants.
      At approximately 9:05 p.m. Michael Vigna, a racing biker, was
      accosted by a band of youths on the East Drive, just north of the
      102nd Street transverse.    A few minutes later, Antonio Diaz was
      assaulted and robbed, also on the East Drive, at about the level of
      102nd Street. He was left unconscious. At roughly 9:12 to 9:15
      p.m., a couple on a tandem bicycle was menaced on the drive just
      south of the 102nd Street entrance to the park.      Moments later,
      slightly south of that, a taxi driver had rocks hurled at his cab,
      and was threatened by a group of teenagers when he got out of the
      car to investigate.      And, beginning at about 9:24 p.m. and
      continuing until roughly 9:45, a series of four male joggers were
      set upon on the jogging path at the northern end of the Central
      Park Reservoir.    Two of the male joggers escaped essentially
      unharmed, but two, Robert Garner and John Loughlin, were assaulted.
      Garner was not seriously hurt. Loughlin, however, was knocked to
      the ground, kicked, punched, and beaten with a pipe and stick. He
      was knocked unconscious, and sustained significant but not life-
      threatening injuries.

           8. At approximately 1:30 a.m., an unconscious woman was found
      by two men walking on a footpath through Central Park. She lay at
      the edge of a wooded area, roughly 300 feet north of the 102nd
      Street transverse road, which runs in an "s"-shaped curve
      connecting the East and West Drives of the park.       Police and
      medical personnel were summoned. The victim, a twenty-nine year

                                  PAGE 2 of 34




                                                                        NYCLD 030682
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 4 of 35 PageID 390




      old white woman who came to be known as the "Central Park jogger,"
      was removed to the hospital. She had been badly beaten about the
      head, and suffered numerous bruises, scratches, and abrasions
      elsewhere on her body. Her t-shirt had been rolled into a ligature
      and used to tie her in a distinctive fashion.'           Subsequent
      investigation revealed that she had left her apartment on East 83rd
      Street at roughly 8:55 p.m. to go jogging in the park, and that her
      expected route would have taken her across the transverse road.
      The investigation also revealed that she had been raped, and that
      her radio headset and keys were missing.

            9. Raymond Santana and Kevin Richardson, as well as a number
      of other youths, were apprehended at approximately 10:15 p.m. on
      April 19, after police officers responding to reports concerning
      some of the incidents spotted them on the western outskirts of the
      park. Antron McCray, Yusef Salaam, and Kharey Wise were brought in
      for questioning on April 20, 1989, after they had been identified
      by other youths as having been present at or participants in some
      of the events in the park.

            10. Each of the defendants was questioned by detectives and
      made one or more statements. All five of the defendants implicated
      themselves in a number of the crimes which' had occurred in the
      park.    None of them admitted actually raping the Central Park
      jogger, but each gave an account of events in which he made himself
      an accomplice to the crime. • Kharey Wise was 16 years old at the
      time;     Yusef Salaam and Antron McCray were 15;        and Kevin
      Richardson and Raymond Santana were 14.

           11. On May 4, 1989, Indictment NuMber 4762/1989 was filed
      charging each of the defendants" with Attempted Murder in the Second
      Degree (Penal Law Section 110/125.25(1)), Rape in the First Degree
      (Penal Law Section 130.35(1)), Sodomy in the First Degree (Penal
      Law Section 130.50(1)), Sexual Abuse in the First Degree (Penal Law
      Section 130.65(1)), and two counts of Assault in the First Degree
      (Penal Law Sections 120.10(1) and (3)), with respect to the Central
      Park jogger. In addition, the indictment charged each of them with
      Robbery in the First Degree (Penal Law Section 160.15(3)), two
      counts of Robbery in the Second Degree (Penal Law Sections
      160.10(1) and (2)(a)), and two counts of Assault in the Second
      Degree (Penal Law Sections 120.05(2) and (6)) in connection with
      the attack on John Loughlin, and with Assault in the Second Degree
      (Penal Law Section 120.05(6)) with respect to jogger David Lewis.
      All of the defendants were also charged with Riot in the First
      Degree (Penal Law Section 240.06).




           'The shirt was placed behind her head, crisscrossed over and
      through her mouth, and then used to tie her hands and wrists up in
      front of her face.

                                  PAGE 3 of 34




                                                                        NYCLD 030683
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 5 of 35 PageID 391


            1 2. Steven Lopez, 15, was also indicted in        ='-- -n
      the attack on the jocaer.      Lopez was named by Kevin Fichard=on,
      Raymond Santana, and Kharev Wise as having participated 'n the
      crime, althouch they varied creatly in their descriptions         is
      conduct.    Lopez was interviewed and made a videotaped st=t-m-n
      follcw'nc his arras
                       i-    on Abr.4 1 19, and denied any knowl=dc= of an
      incident involving
                 4          a female ioccer.       However, in =ub==,-u-rr
                t==tinc, a single hair taken from hie clothina was
      to be "cOn=istent with" the joccer's hair, based upcn a micro=coto
      analvs's.    Lopez was charged in the same indictment as the five
      ocher d==ndant=. On January 30, 1951, he °led guilty to Robb=,-7
      in the 74'=t 2-=Cre= in connection with the a=sau: on Joh:-
      7cuchlin, and on March 7 3, 1991, he _=r-=iv=d a sentence o= one ar•:.
      one-half to four and one-half years,

                 Ch=-=== were also filed acainet five oth=- d===n-'=nt= wh-
      wi-,= involved    the incidents'which took place or Art : 19.

           1 4. Michael               7, was named by Kevin                  a
      carticioant in :he assault on the female jcacer; he w== =1=c n=m-=
      by Kharev Wise, in one c= two videotaced statements w - ==
      None cf the osth=- defendants mentioned him, at l===t by n=m=. H=
      was interviewed bv inv==-':=---= =rd made a videct=zed
      He denied k-ow.==-= cf cr cubability in the L'ICi.:=7:               was
                cha,-=='-' in ccrn=--' -n with th= cl-im= in = Cr — n=1 'Court

              1-= was - n-ziot=-4 =or Rio: in the Firsz -=--== ;ena_ Law
         ----r               A  t7='.1-
                                      -.. rhe Second Decree      Law sez:Lcn
     • 120.05:‘     in -.7.rn=-- ir-n with th= attack on 'occer Da-.-Id Lewis.

                                cf cne year           concurrently witn a sentence
                       an un-=7 =-=''
                                    - case.

               1E. :ermaine tt                  7 5, was = =o indict== on :,:=y     13==,
      ch=-=== w H                            th= Fi-=t Decree (==n=' 1=w .==-"-r.
      1:7:2.15(3) , two counts of                     in tr- S=-ord           :==n=1 7.=w
      Section (2: (a) and (1))      ,        three- .count= of .Asa'-__ in th= =econ=
      Decree (Ienal Law c, -4-r_ 12:.05. 2.) and (S)), and Riot in the First
      -=---==                      c=-r 4 nn 24a.c:h     Th►
                                                           = cha-c=
      ====,i 7 7= on Sohn Lcahlin and -1 avid Lewis. F
      ide--i==d c any cf the defendants as a rarticitan:
                 ==--'=                     he cenlec knowina anythinc           =uco- en
                 'n his 'nt=-,,,74 =w=. Cr October =, 1=39, -
      tc Robbe-v 'n th= F 4 r=t              ---== 'n connection w17_:.-
      involvinc Sohn .cuchlin.               He al=o            'nro a cu== =:.-r==m=nt
      that      ___               to t==ri'v "or
      co so.         F.           was not c= 7 == as a witness in the =--==--=-:
      -"-- = 7 = C.": 11111
                      'Z._ -__-:-..=...... and he w== ==nt===,-7 to on= y==r on ,_rl
      -1,       _, and aranted Youth u1 Off=._.:=r tr==:m=nt.

            .:..   .                                  Montav-, 1 , w== ohrced
      under :ndictment Number                 with two counts           in the

                                               C :   `I




                                                                                     NYCLD 030684
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 6 of 35 PageID 392




      Second Degree (Penal Law. Section 160.10(2)(a) and (1)), one count
      of Assault in the Second Degree (Penal Law Section 120.05(2)), and
      Riot in the First Degree (Penal Law Section 240.06), in connection
      with the assault on Antonio Diaz.     Montalvo, known as "Tony", had
      been named as a participant, though not a rapist, in Antron
      McCray's statement about the jogger attack.' None of the other
      defendants   had   named him. ,     Montalvo   was   interviewed  by
      investigators  about the events 'in the  park, and made a videotaped
      statement to an Assistant District Attorney.          He denied any
      knowledge of an attack on a female jogger, and was never charged in
      connection with the crime. On-January 29, 1991, he pled guilty to
      Robbery in the Second Degree.    He received a sentence of one year.

           17. Orlando Escobar, 16, was also indicted on January 10 of
      1990, for Robbery in the First Degree (Penal Law Section
      160.15(3)), two counts of Robbery in the Second Degree (Penal Law
      Sections 160.10(2)(a) and (1)), two counts of Assault in the Second
      Degree (Penal Law Sections 120.05(2) and (6)), and Riot in the
      First Degree (Penal Law Section 240.06). The charges pertained to
      the assault on John Loughlin.    Antron McCray had stated that a
      "Puerto Rican kid with a hoodie" had raped the jogger, and Escobar
      may have been the person he was referring to." None of the other
      defendants mentioned him in their statements.          Escobar was
      interviewed, denied any  knowledge  of  the attack,  and  was never
      charged in connection with it.. On March 14, 1991, he pled guilty


           `Montalvo's identity as the perSon McCray was referring to is
      firmly established by analyzing. McCray's statement and a number of
      others made during the 1989A.nvestigation.       McCray identified
      "Tony" as a participant in -the assault on Antonio Diaz, and the
      person who took his food and ate some of it: Four others said the
      same thing. Raymond. Santana stated that Montalvo admitted to him
      that he was the perSon who had taken and eaten the food.         In
      statements made to the police at the time, Montalvo acknowledged
      having done so.   Finally, Kevin Richardson stated that a person
      named "Tony" participated in the assault on Diaz, and said that he
      lived in the Lehman Projects. That was Montalvo's residence at the
      time.

           "That conclusion is based upon an analysis of the contents of
      McCray's statement and others.    In the course of his videotaped
      statement, McCray mentioned ultimately leaving the park with
      another youngster. He did not know the person well, and could not
      immediately recall his name. Later in the statement, he remembered
      that his name was Orlando. In Escobar's own statements, he made it
      clear that he had played a role in the incidents involving Diaz,
      the tandem bicyclists, and the joggers at the reservoir, but that
      he was not well known to the others in the group. In an interview
      with another individual conducted in 1989, that individual said
      that he saw McCray and Orlando Escobar when they returned to their
      apartment complex, and that both were wearing black hoods.

                                  PAGE 5 of 34




                                                                        NYCLD 030685
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 7 of 35 PageID 393



      to Attemzted Robbery in the second Detre=. He was
      months incarceration and four and one-half years probat'on.

             18.   On April 21, 1989, Clarence .            14, w,== -ch=r;=-;. in a
                   Courtcomclaint with Race in ta rirst Decree 1.--=n= 1 Law
                1 30.35(1 )), Attempted Murder in the Second Decree (17--n= 1
      Taw c=-7-'on 110/125.25(1)), and Assault in the First Decree (7--n=1
                     120.1 0(1) in connection with t^^ attack on the
            locc=r.             McCray had named T         as one cf           _
      who === 17 v r=z=d the jotter;          police notes reflect ti=t K=v'n
      R'oh=7-dcon had also placed him at the scene, thcuch                         did
      no: -=p==t the all=tat'cr 'n h's                     recorded
      None of the other defendants named him. TAllibwas interviewed ar."
      mad= a v'der,1-=z=' statement. He denied that he played =ny p=-t 4 n
      =n cr==ack cn a female jotter. Subsecuently, additional char===.w=r=
             =ca4-1=t 1-4 71    Criminal Court in connection                 attacks
      on                  othP.'- -letters at the reservoir.              w=.=
             ed, and all chartes ata'n= h'm            d4 =7,===.--     • 7_     r ^ ,

      13E9.
                                                           st=t=me:_c =
      each                 =        -_:=111=varia was     h=1 ,-1
      7.-cm== (-2= 77'can Fl-cm October 10 to 7,:cv=m'-e-   1 -=3.      ==.-ru=ry
      22, 1332, the court '==-=' an coanicn denyinc the defendants'
      motan=, with th= ex-= -"-n of a sintle oral                        mad= bv


                           June   25, 1332, .;:--_t-on               1,-,1===             and
                                                     _                        -e Honcrabl=
                                                          1332, a=, =-- ten "=•,-= -=
      '=l'b=r=t'on=,                   convicted            defendant c c-_= count of
      A===---        th=           re-r== an' R=p= 'n the 27'-=t D.,=;.-r== =or tl-=
                  th= Central            4 -"":=-; Robbery 'n t.r=              -=:-== and
      : hr== ===aUlt o'rartes =or the attack on John Touch7'n; A==aul,- 'n
      : h= Second             =-- t__=            -n Dav'" Lewis; and R'c: •'-_
                             accuitted each defendant of AttemztedYurder and
      zodcmv ==- to th= female =otter, and was instructed bv the :ute no:
      tc con=''=- the=                         'nolud=' counl-=.                          was
      under 1= v==r= of =ce, th= court, on Se termer 11, 1332, set aside
      all r.h='r convictions excect                    for          7='"-== 7:c.1.- 12=ry =n"
      Raze, and the-1 s=__=_c=d ==oh cF them, as -iuveniles,
                            _
      -       t=rm= of Trom i- hr== an' on=-th',-'                   t=er_- v==r=
                                                                   _ _
      ccunt     7.-14 = r=c1:1 7,=r; 4 7 =n ==treate term •ct :rom                    to '- en•
      v----.zursu=nr          i:=n-=' Taw -c=. -4...1_ 170-20(1) (d) .

            21.    Kevin Richardson =n' Kharev Wise were                   a
                                =-cm Or-tob=r  , 1 3.92, to- December __, 1332.

      Richardson was fcund                                        Wise
                                   .
      was convicted o= A=s=ult    the rirs: Detre= and Sexual Abuse in
      th                    -==--          =       on       ntr1
                                      7'=---== He was aocuittea    :he




                                                                                          NYCLD 030686
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 8 of 35 PageID 394




      remaining charges.   Because of Richardson's age, Justice Galligan
      set aside all of Richardson's convictions except for those for
      Attempted Murder in the Second Degree and First Degree Robbery,
      Rape, and Sodomy. The court sentenced Richat.dson, as a juvenile,
      to consecutive prison terms of from three and one-third to ten
      years on each count, resulting in an aggregate term of from five to
      ten years. Wise was sentenced'to terms of imprisonment of five to
      fifteen years for Assault in the First Degree, two and one-third to
      seven years for Sexual Abuse in the First Degree, and one to three
      years for Riot. The sentences were imposed concurrently, for an
      aggregate term of five to fifteen years.

           22. Yusef Salaam's conviction was affirmed by the Appellate
      Division (187 A.D.2d 363) and by the Court of Appeals (83 N.Y. 2d
      51). Antron McCray's conviction was also affirmed by the Appellate
      Division (198 A.D.2d 200), and the Court of Appeals denied leave to
      appeal.   The same is true of the conviction of Kharey Wise (204
      A.D.2d 133).   Kevin Richardson's conviction was affirmed by the
      Appellate Division (202 A.D.2d 207).        Raymond Santana never
      perfected an appeal.

                   EVIDENCE AGAINST THE DEFENDANTS AT TRIAL

           23. A thorough and extensive investigation was undertaken at
      the time of the original proceedings in an effort to develop -
      additional evidence.   Nevertheless, the People's case at both
      trials rested almost entirely on the statements made by the
      defendants.*

           24. In addition to the defendant's themselves, twenty-four
      young men who were in Central Park on the night of April 19 were
      interviewed, some repeatedly, as were a number of the defendants'
      other associates. However, only one associate of one defendant,
      Kharey Wise, testified at trial. Her testimony related to a single
      inculpatory statement she said Wise had made to her, after he had
      been indicted."


           *Kevin Richardson and Antron McCray each made one written and
      one videotaped statement.      Raymond Santana made two written
      statements, with a supplement to one of them, and a videotaped
      statement.    Yusef Salaam made one oral, unrecorded, unsigned
      statement.    Kharey Wise made two written and two videotaped
      statements.

           **That witness was Melody Jackson. Her brother, much younger
      than she, was a friend of Wise, and she herself had known Wise for
      years.   She testified that 'on one occasion when she was in the
     -family apartment where her brother lived, Wise had telephoned from
      jail. He called to speak with members of the family, as he often
      did. She testified that when she got on the telephone, she told
                                                          (continued.. .)

                                  PAGE 7 of 34




                                                                        NYCLD 030687
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 9 of 35 PageID 395




            25. The crime scene, the victim,- the defendants, and their
       personal effects were all examined for forensic evidence. Those
       examinations resulted in the collection of blood, semen, and hair
       evidence which was tested using the technologies in existence at
       the time.

            26. The crime scene covered a wide area, and comprised five
       separate sites at which relevant evidence was recovered. All of
       the sites were on or north of the 102nd Street transverse. Two
       substantial bloodstains, each roughly two inches in diameter, were
       located on the transverse road itself, just north of the midline.
       Beginning at the edge of the roadway was a visible path of
       flattened vegetation, measuring from sixteen to eighteen inches
       wide, which extended to the treeline that began forty feet to the
       north. Within the wooded area .where that vegetation ended, a trail
       continued to be visible for some distance in the dead leaves and
       other matter covering the ground.

            27.   Inside the treeline, approximately seventy-eight feet
       from the  roadway, imore bloodstains were discovered at a location
       where the ground -- bare earth covered by leaves and twigs --
       appeared to have been disturbed. Blood samples were taken from
       leaves in the area, and a rock which appeared to have blood and
       several hairs on it was removed for testing.     Approximately two
       hundred twenty-five feet beyond that, farther into the wooded area
       and down a slope, was another, larger area of disturbed ground with
       a considerably greater quantity of visible blood and a single hair.
       A trail of apparent blood spots was observed between the two sites.
       A white sock and the insole of a jogging shoe were found a short
       distance away from that second site, and a fragment of brick was
       also recovered. A second sock was found about forty feet away.

            28. The jogger herself had been found at .the bottom of the
       slope, near an unpaved path, forty-seven feet from the location of
       the disturbance above. On the opposite side of the path, scattered
       approximately thirty-two feet from where she lay, investigators
       recovered a pair of black jogging tights and two jogging shoes.
       One of the jogging shoes was untied, and the insole had been
       removed; the other shoe was tied. •

            29.   Numerous items of physical evidence found at each of
       these locations were removed and tested for forensic evidence. For


            —(...continued)
       him she could not believe what she was hearing about his having sex
       with "that woman." According to Jackson's testimony, Wise replied
       that he had not had sex with her, but had only held and fondled the
       victim's leg. Jackson never mentioned Wise's statement to anyone,
       including members of her own family, until the eve of trial, when
       her brother was being questioned about Wise by the police, and
       Jackson interjected with the information.

                                   PAGE 8 of 34




                                                                        NYCLD 030688
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 10 of 35 PageID 396




       purposes of this motion, only two of the specific test results need
       be delineated.

            30. The rock recovered from the disturbed site closest to the
       road was found to have human blood on it. The rock was sent to the
       F.B.I. for DNA testing, but rio DNA profile could be created. It
       was, however, typed according'to the.farless discriminating. ABO
       system, and certain' proteins 'or antigens- identified.  The test
       results indicated that it was consistent; with the jogger's blood
       type. The hair fragments found on the rock were also examined by
       the only means then available, a visual, microscopic comparison
       with samples taken from the jogger.    The comparison yielded the
       conclusion that the hair on the rock was consistent with the
       jogger's -- meaning that it had characteristics similar to her
       hair, and could have come from her.

            31. Utilizing those results, testimony about the rock and the
       hairs that had been found on it was elicited at both trials. The
       microscopic analyst who had examined the hairs testified in the
       trial of Salaam, McCray, and Santana that the hair' fragments on the
       rock were fragments of crushed and broken head hairs from the
       temporal area of the head. He further stated that in his opinion,
       they had been crushed and broken due to force from the rock. The
       expert went on to state that it was his belief that the rock could
       have been used to strike the head of the victim. In the trial of
       Richardson and Wise, he stated it as his opinion, to a reasonable
       degree of scientific certainty, that the victim had probably been
       struck on the side of the head with the rock.

            32. DNA evidence was extracted from semen deposited on the
       jogger's sock, found near her at the crime scene. It did not match
       any of the defendants, or any other known sample.* The same was
       true of DNA.evidence extracted from a cervical swab; it did not
       match the defendants or any other known sample. Expert testimony
       at trial, however, established that the DNA from both the victim
       and the sock appeared to have come from the same source. Testimony
       also established that the DNA was not a mixture; it was from a
       single source, meaning that only one individual had ejaculated. A
       pubic hair found on the sock was also examined microscopically. It
       was likewise found to be inconsistent with the defendants and every
       other known source.• The known samples included samples from all of
       the individuals whom the defendants had specifically named as
       rapists.



            *In addition to samples taken from the defendants, the jogger, ,
       John Loughlin, Antonio Diaz, and the jogger's boyfriend, samples
       were also secured from Steven Lopez, Michael Briscoe, Antonio
       Montalvo, Jermaine Robinson, Clarence Thomas, and Lamont McCall,
       all of whom had been with the defendants in Central Park that
       night.

                                   PAGE 9 of 34




                                                                         NYCLD 030689
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 11 of 35 PageID 397




           33. The People offered testimonial and photographic evidence
      about the nature and extent . of the injuries sustained by the
      jogger. All of the relevant• medical personnel were interviewed,
      and a number were called to testify, including an expert witness
      from the Medical Examiner's Office who described each of the
      jogger's injuries for the juries. The People were unable to offer
      medical testimony to the effect that the injuries the jogger had
      sustained could only have been inflicted by multiple perpetrators.*

           34.   Ultimately, there proved to be no physical or forensic
      evidence recovered at the scene or from the person or effects of
      the victim which connected the defendants to the attack on the
      jogger, or could establish how many perpetrators participated.

           35.   The only forensic evidence recovered which in any way
      connected the defendants to the crime consisted of three hairs
      found on Kevin Richardson's clothing and one hair found on Steven
      Lopez's clothing.**    Richardson's clothing yielded nine human
      hairs, all of which were examined microscopically. Six were not
      consistent with the jogger. Three others,' one from his underwear,
      one from his t-shirt, and one from his blue jeans, were found by
      the examiner to be consistent with the jogger's hair. A similar
      conclusion was reached with respect to one out of the twelve hairs
      recovered from Steven Lopez's clothing; that hair was found on his
      shirt. The examiner's report of his findings with respect to the
      hairs on Richardson and Lopez, as well as the hair fragments
      recovered from the crime scene, stated that they ."could have
      originated" from the jogger.***

           36. Testimony concerning the hairs found on Richardson was
      introduced at both trials. Testimony concerning the hair found on
      Lopez was introduced only at the trial of defendants Richardson and
      Wise. .


           *As part of the 2002 reexamination of the case, Dr. Charles
      Hirsch, Chief Medical Examiner of the City of New York, reviewed
      the jogger's medical records and photographs. He has stated as his
      opinion that "Nothing about the distribution or severity of
     '[the victim's] injuries indicates or reveals the number of
      assailants, which could have been one or more."

           —The value of the hairs found on Richardson's clothing was
      compromised by the fact that the clothing was spread on the
      precinct floor to be photographed before the hairs were removed.
      There was, therefore, a possibility of contamination.

           —*Two hairs were also removed from the clothing of Antron
      McCray, and ten from the clothing of Raymond Santana; they were
      not consistent with the jogger's hair. Kharey Wise's clothing was
      not taken because it had been laundered. Yusef Salaam's jacket was
      taken; no hairs were recovered.

                                  PAGE 10 of 34




                                                                         NYCLD 030690
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 12 of 35 PageID 398




                            NEWLY DISCOVERED EVIDENCE

      The Evidence Provided by Matias Reves

           37. In early February of 2002, the District Attorney's Office
      was notified that an inmate had come forward with a claim that he
      had attacked and raped the Central .Park jogger, and that he had
      committed the crime alone. .The inmate, Matias Reyes, had informed
      a Corrections Officer of his .Claim.     He had then been formally
      interviewed, on January 17, by:an investigative  supervisor from the
      Inspector General's Office. .:Following that,. information about his
      contentions was forwarded to the. District Attorney's Office.

           38.   Reyes, now 31, is serving sentences totalling thirty-
      three and one-third years to life imprisonment for three
      rape/robberies, one rape/murder, and one robbery' that he committed
      between June 11 and August 5, 1989. The sentences were imposed on
      November 1, 1991, after Reyes admitted his guilt and entered pleas
      of guilty to the top counts in each case.

           39.   Reyes' 1991 prosecutions had rested in part on DNA
      evidence taken from his victims and from the scenes of his crimes,
      which matched the DNA in a sample taken from him. That evidence
      had been tested using the technology then in existence, RFLP, as
      were the samples in the Central. Park jogger case. Immediately upon
      learning of Reyes' claims, efforts were undertaken to locate the
      evidence from both cases, and the FBI laboratories were asked to
      make a comparison. On May 8, 2002, the District Attorney's Office
      was notified that Reyes' DNA matched the DNA taken from the sock
      that had been found at the Central Park crime scene.

           40.   As soon as notification of the initial comprison was
      received from the FBI, steps were taken to bring Reyes to the
      District Attorney's Office for a further investigation of his
      account. Reyes was interviewed for the first time on May 23. He
      was interviewed again on May 28, when he was brought to Central
      Park, and on May 30.   He has subsequently been questioned on a
      number of occasions. Reyes has also provided samples of his blood,
      head,  and pubic hair, and signed consent         forms allowing
      investigators access to his complete prison file and all of his
      mail. He has been interviewed extensively about the Central Park
      jogger case, about his criminal and personal history, about his
      motives in coming forward, and about his associations.

             41. The information Reyes provided in each of those areas has
      been    extensively investigated    with   a  view   toward   either


           'According to Reyes' 2002 statements, he intended to rape the
      victim, but was interrupted byjieighbors before he could force her
      into her apartment from the hallway. where he accosted her.

                                  PAGE II. of 34




                                                                         NYCLD 030691
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 13 of 35 PageID 399




       corroborating or refuting his statements. The investigation has
       included interviews with polide officers, Corrections personnel,
       inmates, and civilians, as well- as a review of all relevant records
       pertaining to Reyes' personal, criminal., and psychological history
       and the original investigation and prosecution of the attack on the
       Central Park jogger.

            42. That investigation has led to the conclusion that Reyes'
       account of the attack and rape is corroborated by, consistent with,
       or explanatory of objective, independent evidence in a number of
       important respects.    Further, investigators have been unable to
       find any evidence that, as of 1989, Reyes knew or associated with
       the defendants or any of the individuals known to have been in the
       park with them on the night of April 19. In any event, in their
       statements, several of the defendants themselves named or otherwise
       identified the individuals they claimed raped the Central Park
       jogger; the evidence indicates that none of those individuals is
       Matias Reyes.    In addition, Reyes has proven to be candid and
       accurate about other aspects• of his life, associations, and
       history, both personal and criminal.'.        A full review and
       investigation of that criminal history has revealed significant
       parallels with the jogger attack, and also resulted in the
       discovery of important additional evidence.

            43. Reyes states that his decision to come forward with his
       confession was prompted by a chance encounter with Kharey Wise in
       Auburn Correctional Facility, and the resultant realization that
       Wise was still incarcerated in connection with the attack,on the
       Central Park jogger. Reyes says that he feared Wise's reaction,
       and therefore disclosed nothing to him about his own culpability.
       However, he began seeking advice from different individuals in the
       prison system, telling them that he had committed a crime for which
       someone else had been convicted, and wanting to know how he could
       bring his information to the attention of appropriate authorities.

            44. Corrections records reflect that Wise and Reyes were both
       imprisoned at Auburn during. the relevant time period,* and
       interviews with prison officials have established that the
       encounter Reyes described could have taken place. Interviews with
       a number of Corrections employees, volunteers, and inmates have
       confirmed Reyes' assertion that he began seeking help with a
       problem in late 2001. He.specifically told some of them that he
       had committed a crime for which another person had been convicted,
       and that he wanted to rectify the situation.          Ultimately a
       Corrections Officer, observing that Reyes seemed very troubled,
       induced him to explain what was bothering him and set in motion the
       process by which he came to the District Attorney's Office.


            *Wise and Reyes had last been incarcerated in the same
       institution from February to June of 1990, when both were in the
       Adolescent Reception and Detention Center at Riker's Island.

                                  PAGE 12 of 34




                                                                        NYCLD_030692
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 14 of 35 PageID 400




            45. Reyes does not attribute his decision to come forward to
       having "found God," although he has stated that he has found
       religious services to be helpful. He has consistently explained
       himself in terms of his positive experiences in prison, the fact
       that people have treated him decently despite the nature of his
       criminal history, and his guilty reaction to seeing Wise.

            46. Reyes' motives cannot -be objectively proven or disproven.
       However, an extensive investigation has revealed no evidence that
       the defendants themselves induced him to come forward. There is no
       evidence of any connection between the defendants and Reyes prior
       to their incarceration in 1989. Except for a brief period in 1990
       when he and Kharey Wise were in the same jail, he has not been
       imprisoned with any of them.*   Moreover, none of them appeared to
       know of Reyes' claim until many months after he first spoke with
       Corrections officials. In fact, Kharey Wise was still incarcerated
       when Reyes made his claim, and did not apply for conditional
       release until July 26, 2002.     Further, the one assurance Reyes
       sought when he first spoke with a Corrections Officer was that he
       would receive protection. He stated that he feared what Wise might
       do when he learned that it was Reyes who committed the crime he was
       imprisoned for.

            47.   More important, information Reyes has provided about
       himself and his history has consistently proven to be reliable and
       accurate, both about matters 'related to the case and matters with'
       no direct connection to it. .Reyes has also been candid, even with
       respect to aspects of his history that might cast doubt on his
       credibility.

            48. For example, Reyes volunteered that he used to commit
       robberies and larcenies on a regular basis, stealing jewelry,
       money, and Walkmans.     He frequently committed such crimes in
       Central Park, often by the reservoir. He was able to recall the
       details of several of his larcenies, and described the patterns he
       followed with respect to robberies.     Those activities were not
       reflected in his records.     Reyes also said that he had been
       arrested on one occasion, for a robbery he committed with several
       acquaintances in 1988, but that the case never went to court.

            49. This information proved to be accurate. Investigators
       were able to retrieve records reflecting the arrest Reyes spoke


            *Reyes himself picked a photograph of Michael Briscoe and
       stated that he. thought they might have been in the same jail early
       in his incarceration.     As noted above, Briscoe was one of the
       individuals charged in connection with the incidents in the park.
       Reyes' information was correct:    the two were in the Adolescent
       Reception and Detention Center at Riker's Island from March 5, 1990
       to May 31, 1990, although at that point, Briscoe was there for an
       unrelated arrest.

                                   PAGE 13 of 34




                                                                         NYCLD 030693
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 15 of 35 PageID 401




       about. They were also able to identify and locate individuals who
       knew Reyes in the late 1980's, and who•confirmed the truth of his
       admissions. A number of people observed him with stolen property,
       including both jewelry and Walkmans.

            50. The investigation has uncovered no evidence that Reyes
       knew any of the defendants or the others who were with them in
       Central Park on the night of April 19.        That fact has been
       established by proof coming from two directions -- on the one hand,
       from interviews with people who knew Reyes; and on the other hand,
       from current and past interviews with the defendants and their
       associates.

            51.   In 1989, Reyes was living on his own, working on an
       informal basis in a bodega on 102nd Street, across from the 23rd
       Precinct.   Much of the time, he slept in a van belonging to the
       bodega's owner; occasionally he stayed with a neighborhood family
       who felt badly for him. Investigators from the District Attorney's
       Office interviewed fourteen people who knew Reyes in 1989.       A
       number of them saw him on a daily basis.

            52. Many of those people describe Reyes as having been a
       loner, whom they never saw in association with any young people
       other than the two teenage sons of the family which occasionally
       helped him. However, Reyes himself said in interviews that he used
       to commit petty crimes, such as shoplifting, with some neighborhood
       acquaintances. . A number of those acquaintances were located. All
       were from the 102nd Street area -- in their .own minds, a
       neighborhood distinct from the defendants'.*        None knew the
       defendants or their associates, and none ever saw Reyes with the
       defendants or their associates.      Two detectives from the 23rd
       Precinct who knew Reyes from the bodega where he worked and saw him
       regularly state that he appeared to be a "loner", and that they
       never saw him with anyone other than those who frequented the •
       bodega.

            53. In the defendants' own 1989 statements, they listed those
       they knew who were in Central Park with them. None named Reyes, by
       his real name or a nickname.** The same is true of the twenty-four
       other individuals from the park who were interviewed at the time.


            *The defendants and their companions        were   from   housing
       complexes located somewhat farther north.

            —At the time of his arrest in 1989, Reyes told police that he
       liked to call himself "Tony." However, in interviews with a dozen
       people who knew him in 1989, all said that they knew his nickname
       to be "Checo," and that they never knew him to be called "Tony."
       In his 2002 interviews, Reyes said that "Tony" was an older boy he
       admired when he was younger. He liked the name, and occasionally
       called himself that.

                                   PAGE 14 of 34




                                                                         NYCLD 030694
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 16 of 35 PageID 402




      Raymond Santana, Kevin Richardson, and Michael Briscoe were
      interviewed in 2002, before news had broken of Reyes' information.
      They were shown photographs which included a picture of Reyes, and
      evinced no recognition at all. The same is true of a number of
      other individuals, present in the park in 1989, who were
      reinterviewed in 2002.

           54. In any event, in their 1989 statements about the crime,
      three of the five defendants named or otherwise identified everyone
      they said raped the jogger. BaSed upon the evidence, it is a fair
      conclusion that none of the people they identified is Reyes.*

           55. Reyes' convictions arose from crimes he committed on June
      11, June 14, July 19, July 27,- and AuguSt 5,. 1989. The basic facts
      of those crimes are as follows:

           (1) On June 11, 1989, Reyes stalked, raped, robbed, stabbed,
      and beat a twenty-four year old white woman in her apartment on
      116th Street, between Park and Lexington Avenues. He used a knife
      he got from the victim's kitchen, and he stole, among other things,
      the victim's Walkman. The victim suffered a fractured nose, two
      black eyes, and multiple areas of bruising, some of them large, on
      her knees, her legs, her neck, and her flank. In addition, the
      victim had two superficial stab wounds on her thigh, one in her
      side, one on a finger, one near her left eyebrow, and one under
      each eye.

           (2) On.June 14, 1989, Reyes raped, robbed, and stabbed to
      death a twenty-four year old, light-skinned, bldnde Hispanic woman
      in an apartment on 97th Street; between. Madison and Park Avenues.
      Again, Reyes used a knife he procured from the victim's kitchen.

            (3) On July 19, 1989,.Reyes stalked; raped, robbed, and cut
       a twenty year old white woman inside an apartment on Madison
       Avenue, between 95th and 96th.$treets. : Reyes brought .a knife with
       him. In addition to other property, Reyes took his victim's ATM
       card and PIN number. He then tied her with extension cords in a
       fashion which parallels the way the Central Park jogger was tied,**
       so that he could go to the bank and withdraw money.       Because he
       had bound his victim, Reyes called 911 to summon help for her. The


            *Raymond Santana claimed that he left the scene after Kevin
       Richardson had raped the jogger, while the crime was still ongoing.
       Yusef Salaam's statement was incomplete, and he spoke of two
       unidentified individuals having raped her.

            "Reyes used extension cords to tie his victim. He bound her
       feet with one cord, used another to tie her hands, and a third to
       gag her by wrapping a cord around her head and crisscrossing it
       through her mouth. The cords were attached so that her hands were
       raised in front of her face.

                                  PAGE 15 of 34




                                                                         NYCLD 030695
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 17 of 35 PageID 403




      victim suffered small, superficial cuts over one eye and under the
      other.

           (4) On July 27, 1989, Reyes stalked, robbed, and punched .a
      twenty-eight year old white woman in the hallway of her apartment
      building on Lexington Avenue, *at the corner of 95th Street. Reyes
      was unarmed. The crime was interrupted by neighbors. In his 2002
      interviews, Reyes stated that he intended to rape the woman.

           (5)  On August 5, 1989, Reyes stalked, raped, and robbed a
      twenty-four year old white woman in her apartment on East 91st
      Street, between Lexington and Third Avenues. Reyes was unarmed. He
      took the victim's bank card, and forced her to give him her PIN
      number. He intended to tie his victim, but she escaped before he
      could carry his plan out.

           56.   In the course of his interviews, Reyes volunteered
      information about other sex crimes he had committed, for which he
      had never been arrested.    One of the crimes he discussed was a
      sexual assault which he said he had committed in Central Park. His
      memory of the event was limited. He accurately recalled the exact
      location of the incident, and thought it had occurred in the
      daytime, but beyond that, he •essentially knew only that he had
      accosted a woman with the Intention of raping her, and that the
      crime had been interrupted by bystanders. He did not know when the
      crime had taken place, although he believed it occurred in 1989.

            57. The crime Reyes was describing was eventually identified,
       and the victim and witness located. Reyes.had told the truth when
       he said that he committed the crime.     He had in fact attacked,
       beaten, raped, and robbed a twenty-six year old white woman who had
       been exercising in the park near Lasker rink and pool, at roughly
       the level of 107th Street.      Reyes was unarmed.    •A bystander
       intervened as the attack was ongoing, and Reyes left the park,
       calmly, taking the victim's property with him.

            58.   Substantial circumstantial evidence establishes Reyes'
       identity as the perpetrator.    Reyes knew, and in fact drew, the
       precise location where the crime occurred. There are no records of
       any other attack occurring there during the relevant time period.
       The victim stated that the attacker identified himself as "Tony."
       The victim and witness gave descriptions which are similar to Reyes
       as he appeared at the time,       The victim picked a photograph
       resembling Reyes as a look alike in 1989.     The witness recently
       identified a 1989 photograph of Reyes as looking "most like" the
       attacker.    The victim described the attacker as having fresh
       stitches in a cut on the right side of his chin, and medical
       records reflect that Reyes had received stitches in that location
       the day before the incident. Reyes is not clear about whether the
       incident he remembered was an attempted or completed rape, but that
       may be explained by the fact that, according to the victim, he
       apparently did not ejaculate.

                                  PAGE 16 of 34




      L
                                                                        NYCLD 030696
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 18 of 35 PageID 404




            59.    The incident occurred on April 17, 1989, in mid-
       afternoon, two days before the attack on the Central Park jogger.
       The victim was badly beaten about the head.       She had a large
       hematoma on her forehead, abrasions to both knees, bite marks on
       her left upper arm and neck, scratches over her neck, face, knees,
       and back, and multiple bruises.    In addition, her right ear was
       bruised and swollen,   and her  right eye was bruised and showed
       subconjunctival hemorrhages. She recalls that at some point her
       attacker had his foot on her head.     The victim was treated and
       released, and the case was marked closed after initial efforts to
       contact the victim were unsuccessful.

            60. Reyes disclosed information about a second sexual assault
       which he said occurred in a church located at Fifth Avenue and 90th
       Street. Reyes remembered and described the scene accurately and in
       detail, but again, could remember little about the incident itself.
       In summary, he knew that he had accosted a woman inside the church,
       dragged her down a staircase with the intention of raping her, and
       then abandoned the sexual attack when she claimed to have some sort
       of disease. He took money and jewelry from the victim, and left.
       He did not know when the crime was committed, nor did he remember
       any other particulars of the attack itself.

            61.   That incident, also, was eventually identified.       It
       occurred in the Church of the Heavenly Rest, across from Central
       Park, on September 21, 1988.      Again, Reyes' admission that he
       committed the crime proved to be truthful. Reyes attacked, choked,
       struck, robbed and intended to rape ,a twenty-seven year old white
       woman. He was armed with a small knife, and he forced the victim
       to disrobe, but was dissuaded from raping her when she told him she
       had an infection.      The victim suffered, multiple superficial
       scratches and bruises.' ThecoMplainant viewed photographs on file
       with the Police Department:, and picked no. one; Reyes' photograph
       was not on file. The case was then marked closed.

            62. Reyes was also questioned about some of the other crimes
       for which he was convicted.  The degree of detail with which he
       could describe them varied: in some instances his recollections
       were extraordinarily complete, particularly with respect to the
       events leading up to and following his crimes, and the concrete
       details of locations, pathways, and proceeds;     in others, his
       memories were more sketchy.

            63. The following summarizes the essentials of Reyes' account
       of his attack on the jogger:




            'The victim in the case:was interviewed in 2002, but this
       description' of the crime is base& on her- 1989 account of what
       occurred.

                                  PAGE 17 of 34




                                                                         NYCLD 030697
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 19 of 35 PageID 405




            (1) Reyes states that he left the bodega where he worked and
       headed. for Central Park. ItHwas.likely. he would commit some kind
       of crime, but not necessarily:Arape.. He entered the park at 102nd.
       Street, and he first saw the jogger as she:proceeded north on the
       East Drive, just south of the..102nd Street entrance to the park.
       She was running in the jogging lane on the east side of the road,
       wearing long black or navy blue jogging tights. They were tight,
       and Reyes says he was attracted to her partly because he could see
       her "butt."

            (2) Reyes moved to the other side of the East Drive and began
       to follow the jogger, with the intention of raping her. He did not
       want her to sense or see him directly behind her, so he began "zig-
       zagging" on the side of the road. He was waiting to see whether
       she would take the long route around the park, heading north until
       the road looped around, or the short route, cutting across the
       102nd Street transverse. She took the short route, moving to the
       north side of the transverse road and heading west. He crossed to
       the north side as well, still following her.

            (3) Reyes states that he.caught sight of a "stick" or branch
       lying on the ground to the north side of the road.. (In diagrams
       and in a visit to the park Reyes has indicated the area he is
       talking about.)     He picked up the stick.       The stick was
       substantial;    it  required  two  hands to  hold.    Reyes then
       accelerated to catch up to his victim.

            (4) The jogger was wearing a headset, and she seemed to be
       playing it loudly, as she did not hear his approach. Reyes came up
       behind her and struck a heavy blow to the back of her head. Reyes
       does not know exactly where or how he hit her. He is left-handed,
       but says he may well have struck her overhand, or from some other
       angle. The jogger fell forward. Her Walkman fell to the roadway.
       Reyes has diagrammed and shown investigators the approximate point
       on the road where he says he struck her.

            (5) Reyes says the jogger was conscious but clearly stunned
       and incapable of fighting, and that he then dragged her off the
       road. Initially, he dragged her over ground that was grassy, with
       some grass "higher," and some grass "lower", into a "bushy" area.
       He explains that by a "bushy" area, he means an area among the
       trees;. covered with dead leaves and sticks, which becomes more
       overgrown in the summer; it was not overgrown at the time of the
       incident.   The area he dragged her into is to the north of the
       roadway.

            (6)   Reyes does not know how he dragged the jogger.        He
       stopped when he reached a reasonably secluded spot. At that point,
       she appeared to be recuperating from the original blow to her head,
       because she was talking and protesting.         He has repeatedly
       described her as holding her hand up to the right rear of her head,


                                  PAGE 18 of 34




                                                                         NYCLD 030698
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 20 of 35 PageID 406




       saying that she was bleeding. He states that he saw blood on the
       right shoulder of her t-shirt.

            (7) Reyes' account of what then took place inside the wooded
       area is more fragmentary. He says that he cannot remember all the
       details of what took place, and therefore cannot give a complete
       narrative, but is positive about certain facts.

            (8)   Reyes states that he knows that he pulled off the
       jogger's tights and shoes, and raped her. At some point, which he
       believes was after he raped her, she broke away from him and ran;
       he says that he has an image .of her running while naked from the
       waist down. Somehow he brought her down, possibly by pulling her
       shirt up over her head.. Reyes had already, beaten her in the spot
       they were in originally, but at that point the violence escalated.
       Reyes knows that he struck her in the face and head with a rock and
       other things. He cannot specify what other things he used.       At
       some point in the course of the incident, he also used his hands on
       her. He does not know how many times he hit her with the rock, but
       knows that it was "more than a couple."

            (9)   Reyes says that he also knows that at some point, he
       found the jogger's keys; he believes she had two, and he knows
       they were in a black key case which zipped around and had Velcro on
       it. He'describes the case as being the sort that can be attached
       to a belt, but says he does not recall where she wore it since she
       had no belt. Reyes says he is particularly clear about the keys
       because after he found. them, jie began demanding .that.the jogger
       tell him her address.      His intention was to burglarize her
       apartment.   She refused to .give him the information.     That, he
       says, angered him, and caused him ta. escalate the level of
       violence. He knows that the,jogger had no. money .on her, although
       he does not specifically remember:searching for money.

            (10)   Reyes states that he threw her clothes somewhere.
       However, he cannot remember what happened to her t-shirt. He says
       that he recalls there being "something on her face" when he left,
       and thinks somehow her t-shirt might have been over her head. He
       does not have any memory of tying or gagging her.       At various
       times, Reyes has also said that he may have moved her, or may- have
       turned her over.

            (11) Reyes says that when he left the jogger, she was bloody
       and unconscious, but still alive. He could hear her breathing,
       making some kind of hard sound in her throat, as though something
       had been broken.

            (12) Reyes says that he tossed the rock he used somewhere,
       but does not know where, or: even whether: it was in the immediate
       area. He then made his way. out of the wooded area in the same way
       he had come in. When he reached the. roadway, he saw that the stick
       he had used on the jogger was:still there; he picked it up and

                                   PAGE 19 of 34




                                                                         NYCLD 030699
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 21 of 35 PageID 407




      threw it off to one side of the road or the other. He also saw the
      jogger's headset, still lying where it had fallen. He put it on,
      walked up onto the baseball—felds to the zouth of the road, and
      headed out of the park. At-some point he tossed the keys and case
      away. He is not sure when.or, Where; it may have occurred as he
      was leaving the park, but could have happened earlier.

           (13) Reyes came out at the 102nd Street entrance to the park,
      which intersects with the East Drive at a point south of the
      transverse road. There, he saw a detective he knew from the 23rd
      Precinct named "Blondie," who was just entering the park. "Blondie"
      was in a yellow cab with a partner whom Reyes did not know.
      "Blondie" questioned him briefly about a commotion in the park, and
      let him go on his way.

           64.   Reyes' version of events regarding the attack on the
      jogger is corroborated by, consistent with, or explanatory of
      objective, verifiable evidence in a number of important respects.
      The following sets forth some- of the more significant points, in
      summary form:

           (1)   Reyes is accurate about the direction the jogger was
      coming from and the direction she was -travelling in, and he
      correctly describes her jogging tights, which were tight, black,
      and ankle-length.   He has also indicated that she may have been
      wearing a white t-shirt, which.she was.

           (2) Reyes' assertion that he began his attack by striking the
      jogger in the back of the head with a heavy branch is consistent
      with and explanatory of medical and crime scene evidence. The same
      is true of his description of the jogger's mental status after the
      attack, of his recollection of her holding her hand to the right
      rear of her head, and of his observation of blood on her right
      shoulder. The jogger had a depressed skull fracture, with a large,
      overlying laceration, in the right parietal/occipital region of her
      head -- in other words, in the upper right rear of hex head.
      According to Dr. Hirsch, that injury is fully consistent with a
      blow from a heavy branch, and with the rest of Reyes' observations.

           (3) Reyes maintains that_the jogger_was wearing a Sony AM/FM
      headset, with color's on the dial. The jogger was in fact wearing
      a headset when she was attacked.     The Walkman disappeared, and
      despite an extensive search, was never found. She does not recall
      the make, but believes it may have had colors on the dial.

           (4)   Reyes is accurate in his description of the location
      where the attack occurred, and of the terrain he covered in
      dragging the jogger into the woods. Crime scene photographs show
      a distinct path of flattened groundcover in vegetation that is a
      mixture of grasses and weeds of varying heights.    The pathway is
      sixteen to eighteen inches wide, and appears to be more consistent
      with a single attacker dragging an inert form than with a group.

                                  PAGE 2.0 of 34




                                                                        NYCLD 030700
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 22 of 35 PageID 408




       Vegetation to the side of the flattened path shows some sign of
       being disturbed, but trial testimony established that that was the
       result of crime scene personnel walking there. There are no other
       indications of trampling in the immediate area.

             (5) Reyes says that he took the jogger's keys, which he found
       in a small, black case that zipped around and had Velcro on it. He
       believes there were two keys. It was known in. April of 1989 that
       the jogger's keys were gone; their disappearance was unexplained.
       At the time, nothing was known about a case. In 2002, the jogger
       was asked about the possibility that she had a case. She stated
       that she was inclined to say that she carried her keys on a ring,
       but that she did own a dark green or black case with Velcro on it.
       She does not think that it had a zipper.. It was the type of case
       that can be attached to a shoe. One of the jogger's shoes, found
       at .the scene, was untied, as it would have been had a case been
       removed from it.    The other shoe was still tied, as would be
       expected if it were pulled off in the course of a violent attack.
       The jogger also believes that she carried two keys.

            (6) Reyes' recollection that' he threw the jogger's clothes is
       consistent with the crime scene evidence.     The location of her
       tights, shoes, and one sock indicate that they were in fact thrown.

            (7) Reyes says that he beat the jogger in the head repeatedly
       with a rock. According to Dr. Hirsch, the medical evidence shows
       five lacerations and a skull fracture in the left temporal forehead
       area, all caused by...blunt force trauma. He also states that when
       he left her, she was unconscious but not dead.. He could hear her
       making a hard sound in her.throat as,she . breathed. His description
       of her condition is consistent with the nature and extent of her
       injuries. The first officer. on the scene testified that when he
       arrived at the scene, he could hear gurgling sounds coming from
       deep in her throat.

            (8) Reyes maintains that he ran into "Blondie" on his way out
       of the park, and had a brief conversation with him. "Blondie" is
       a detective from the 23rd Precinct who knew Reyes. He used to see
       him regularly at the bodega where he worked. He does not remember
       whether he saw and spoke with Reyes in the park that night or not.
       Circumstantially, however, it is clear that Reyes did at least see
       "Blondie" on the night of the 19th. "Blondie" confirms that he did
       in fact enter the park, and that he did so at 102nd Street, in
       response to reports about criminal activities in the park.
       "Blondie" also confirms that he was in fact in a cab and was with
       someone who was not his regular partner. To the detective, Reyes
       was a harmless teenager. As .he candidly reports, if he had seen
       Reyes and spoken to him, he would not have suspected him of
       criminal activity, and would have let him go. The fact that Reyes
       did see "Blondie" tends to confirm that he was not with the
       defendants.   Given the nature of the criminal activities being


                                   PAGE 21 of 34




                                                                         NYCLD 030701
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 23 of 35 PageID 409




       reported, it seems likely that "Blondie4' would have stopped a group
       of teenagers.

            65. Reyes account of events is the first that has suggested
       an explanation for the existence of two areas of the crime scene
       where it appeared that attacks took place.            His specific
       recollection that the jogger broke away only after he had raped her
       is, however, probably not correct. The jogger's clothing was found
       below the second site where an attack appeared to have occurred.
       That pattern of evidence indicates that her jogging tights were
       undoubtedly not pulled off her until she was at that second
       location. A. more plausible scenario than the one Reyes recounts is
       that she broke and ran from him before the rape.       However, the
       inaccuracy of Reyes' account in that regard  should be evaluated in
       light of the passage  of thirteen years.

            66. Moreover, in evaluating the weight a jury would be likely
       to place upon his testimony, his failure to recall all the details
       of the incident must be placed in the context of his memories of
       other events.    It was Reyes .who 'freely disclosed that he had
       committed other sexual assaults, and the investigation revealed
       that he was telling the truth .in that regard. Yet when the facts
       of those cases were uncovered, his memories of those particular
       events proved to be incomplete.

            67.   Corroboration of Reyes' account of the crime is found
       both in the pattern of his other sexual attacks and in some of
       their specific facts.      He consistently targeted and stalked
       Caucasian women, or women who appeared to be Caucasian. His crimes
       all involved conversation with his victims, either as a way of
       making initial contact or as a way of acquiring information that
       would enable him to steal more property.* Frequently, conversation
       or a search for property alternated with outbursts of physical or
       sexual violence. All of his rapes or attempted rapes also involved
       robbery. In particular, where a Walkman was available, he took it.
       His beatings often focused on the head. His claim that he demanded
       the jogger's address echoes the cases in which he forced his
       victims to give him their PIN numbers.     And although he cannot
       remember doing it, it is clear that Reyes is the person who tied
       the jogger with her own t-shirt. The manner in which she was tied
       -- behind the head, through the mouth, with the hands in front --
       is strikingly similar to the.way he tied another of his victims.

            68.   One additional piece of physical evidence may also
       corroborate Reyes' account. The victim had an oddly shaped wound
       on her left cheek, resembling a cross, but with curved arms. Reyes
       owned a ring, taken from him at the time of his arrest and retained


            *Reyes makes no claim that this incident was initiated with
       conversation, a fact explained by the circumstances in which he
       targeted his victim.

                                   PAGE 22 of 34




                                                                         NYCLD 030702
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 24 of 35 PageID 410




      in the District Attorney's Office, on which the figure of Christ is
      raised on the flat surface of a cross. Reyes, who is left-handed,
      states that he used to wear the ring on his left hand. The ring
      and photographs of the wound were examined at the Office of the
      Chief Medical Examiner.' The number of variables involved makes
      an exact comparison with the wound impossible.     However, in the
      opinion of Dr. Hirsch, "The patterned injury over the prominence of
      the victim's left cheek bone is consistent with a left fist blow,
      striking at an acute angle, partially imprinting the image of
      approximately half of the prominent parts of Mr. Reyes' ring on her
      skin.""

      Forensic Evidence

           69.   After preliminary DNA results were received from the
      F.B.I. in May, the District Attorney's Office retained a private
      laboratory to conduct additional forensic testing.

           70. The laboratory performed further tests in connection with
      those DNA samples which connected Reyes to the crime. The tests
      provide additional corroboration of Reyes' account.     The private
      laboratory concurred with testimony given at the defendants' trials
      that the DNA'on the sock found at the Central Park crime scene and
      the DNA on the cervical swab taken from the victim came from the
      same person. Thus, Reyes' DNA matched both..

           71. Moreover, the laboratory found additional, untested semen
      on the sock,:vhich it tested using technology.-not in existence in
      1989. That test established that: Reyes was -the source of the DNA
      to a factor of one in -6,090,000,000-'people.         In addition,
      mitochondrial DNA testing established that Reyes was also the
      source of the pubic hair found on the sock in Central Park.*** In
      short, the DNA tests showed that Matias-Reyes' claim that he raped
      the jogger was true, and confirmed that no one• else's DNA was
      present in the samples taken from the victim or the evidence at the
      scene.

           72.  Efforts were also made to locate all of the physical
      evidence which had been gathered at the time of the original


           *No DNA could be recovered from the ring, which Reyes wore
      until August 5, 1989.

           —The People introduced expert testimony in the original trial
      to the effect that the injury could have been caused by a rock or
      a brick.

           'More technically, mitochondrial DNA tests only establish
      that a sample came from a particular person or someone else in his
      maternal line. In this case, for all practical purposes, the test
      established that Reyes was . the source of the pubic hair.

                                 PAGE 23 of 34




                                                                        NYCLD 030703
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 25 of 35 PageID 411




       prosecution. Those efforts were partially successful, and every
       item which could be found was retested.     For purposes of this
       motion, however, the relevant test results pertain to hairs found
       on Kevin Richardson and the bloody rock found at the scene of the
       attack, and to the blood found on that rock.    The hair found on
       Steven Lopez could not be located.. L

            73. The three hairs found on Kevin Richardson were reexamined
       following F.B.I. protocols for questioned hair samples. The hairs
       were first re-examined microscopically and then submitted for
       mitochondrial DNA testing.   All had been mounted on slides for
       examination in 1989.

             74. The microscopic analysis of the hairs was performed by
       Special Agent Douglas Deedrick, formerly Chief of the Hair and
       Fibers Unit and currently Unit Chief of the Information and
       Evidence section of the F.B.I. Agent Deedrick disagreed with the
       expert opinion offered at the original trials. His conclusion was
       that the hairs were not suitable for comparison, and could not be
       used .to link Richardson to the jogger. In his opinion, they were
       too undifferentiated and had too few characteristics for a
       meaningful comparison to be— pOssible.   He also disagreed with a
       characterization of one of the'hairs as a pubic hair. In his view,
       no determination could be made as to, what type of hair it was.

            75. DNA was extracted from all three of the hairs found on
       Richardson, and none of the DNA matched the victim's. However, the
       official. finding with respect to each. of the hairs is that the
       results are "inconclusive." The reasons differ.

            (1) One hair was found to contain a mixture of DNA from two
       different people. The jogger's DNA sequence was inconsistent with
       any combination of that mixture. The opinion of the examiner is
       that one of the DNA sequences probably resulted from contamination
       at the time the hair was originally mounted on a slide. Laboratory
       protocols require' that when a mixture of DNA is found, no
       conclusion will be drawn as to the source of the hair.

            (2) A partial DNA sequence was extracted from a second hair
       and compared to the jogger's, and seven "base differences" were
       observed;  only two base differences are required to declare an
       exclusion. However, laboratory protocols require that results of
       each test be verified in order to eliminate the possibility of
       contamination. The verification is accomplished by performing a
       second test in order to replicate the original results, before
       conclusively excluding a possible source of the DNA.   There was
       insufficient DNA extracted from the second hair to permit such
       verification to take place.

            (3) The third hair had an intact DNA sequence extracted from
       it,  which   showed one   base, difference   from   the  jogger's
       mitochondrial DNA. Two base differences are required in order to

                                   PAGE 24 of 34




                                                                         NYCLD 030704
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 26 of 35 PageID 412




       exclude a source, because single differences have been observed in
       hairs taken from the same source. However, when such differences
       occur in hairs from the same person, they are usually seen in
       particular regions of the DNA known as "hot spots." The difference
       observed between the jogger's hair and the third hair tested did
       not occur in a "hot spot". Additional samples of the jogger's hair
       were tested in order to see if the same base difference appeared.
       It did not.    Both those factors reduce the likelihood that the
       questioned hair originated with the jogger, but she cannot be
       excluded as a source to. a reasonable degree of scientific
       certainty.

            76. The bloody rock found at the scene was also submitted for
       examination, and a limited DNA profile was obtained. That profile
       showed that the blood was female human blood, but inconsistent with
       the jogger's DNA profile.       However, contamination cannot be
       excluded as a possibility. The rock has been handled by a number
       of people, and has not been stored in a manner which would ensure
       the integrity of the original DNA.       If the original DNA has
       degraded, the profile raised may be DNA from an unknown person
       deposited over the original DNA.

            77. The hair fragments found on the rock were also submitted
       fortesting.    As with the hairs found on Richardson, they were
       first examined microscopically by Special Agent Deedrick. He found
       them unsuitable for comparison, describing them as fragmentary and
       of limited value. In any event, the original hair samples from the
       jogger could not be located-.    Because hair changes over time,
       samples taken thirteen years later do not provide a suitable basis
       for   comparison,  even against     standards of    high  quality.
       Accordingly, no new microscopic comparison could be made between
       the jogger's hair and the evidence.

            78. Only one of the hair fragments was suitable for testing.
       The other fragments were too small. The fragment tested yielded
       only a partial DNA sequence, with a number of differences from the
       jogger's DNA. However, the size of the sample once again precluded
       verification through an additional test, and as a consequence no
       conclusive result was provided.

                       THE•NEWLY DISCOVERED EVIDENCE CLAIM

            79.    Under Criminal Procedure Law 440.10(1)(g), newly
       discovered evidence must meet six criteria in order to justify the
       vacatur of a conviction:      (1) it must be such that it would
       probably have resulted in a verdict more favorable to the defendant
       if it had been received at trial; (2) it must have been discovered
       since the trial;    (3) it must be such as could not have been
       discovered before the trial by. the exercise of due diligence; (4)
       it must be material to the issue; (5) it must not be cumulative to
       the issue; and (6) it must not merely impeach or contradict the


                                  PAGE 25 of 34




                                                                         NYCLD 030705
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 27 of 35 PageID 413




       former evidence.   People v. Salemi, 309 N.Y. 208, 216, quoting
       People v. Priori, 164 N.Y. 459, 472 (1800).

             80. The newly discovered evidence in this case consists of
       the account of events provided by Matias Reyes, who states that he
       alone attacked and raped the Central Park jogger.; DNA test results
       which conclusively establish that Reyes was the sole source of
       semen found on a sock at the crime scene and a cervical swab taken
       from the victim, as well as of a pubic hair found on the same sock;
       the record of prior, similar attacks committed by Reyes, including
       an assault and rape committed in Central Park two days before the
       jogger attack;     and scientific test results undermining the
       probative value of evidence introduced in the defendants' trials.
       All of that evidence meets the criteria set forth in the statute.*

            81.     The vacatur of a conviction, however, requires not
       merely that new evidence exist, but that it be ". . . of such a
       character as to create a probability that had such evidence been
       received at the trial the verdict would have been more favorable to
       defendant."    Criminal Procedure Law Section 440.10(1)(g).      In
       determining whether newly discovered evidence would probably change
       a verdict, the evidence is not -evaluated in a vacuum, but in light
       of the evidence contained in the record on appeal. See People v.
       Salemi, 309 N.Y. at 218-19;      see also, People v. Maynard, 183
       A.D.2d 1099 (3d Dept. 1992).

            82.    In other words, an assessment of the likely impact of
       newly discovered evidence requires an honest appraisal of the
       strength or weakness of the case originally presented by the
       People. The defendants' statements in this case were sufficiently
       persuasive to result in the convictions of all five defendants on
       at least some of the charges against them, and, for that matter,
       persuasive enough to bring about those convictions before two
       separate juries:     However, the confessions also had serious
       weaknesses.

            83.   Perhaps the most persuasive fact about the defendants'
       confessions is .that they exist at all. While all of the defendants
       began by denying knowledge'. of the attack, each ultimately made
       himself an accomplice in a terrible crime.




            *As already noted, the People requested that the F.B.I.
       laboratory reexamine the hair evidence       introduced at    the
       defendants' trials before having it tested for mitochondrial DNA,
       and the F.B.I. examiner disagreed with the original technician's
       findings.    However, his opinion does not qualify as newly
       discovered evidence within the meaning of C.P.L. Section 440.10
       since counsel could, with due diligence, have sought a second
       microscopic analysis at the time of the original proceedings.

                                   PAGE 26 of 34




                                                                         NYCLD 030706
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 28 of 35 PageID 414




         84. In that regard, it is important to note that, with the
    exception of the unrecorded statement made by Yusef Salaam, each of
    the statements cast the speaker in a relatively minor role, and
    none of the defendants admitted that he personally raped her.
    Kevin Richardson stated that he grabbed at the jogger, but
    equivocated about it and, at least: on video, stopped short of
    saying that he did so to assist in an assault or rape.       Antron
    McCray said that he kickecl ,the jogger and. lay on top of her, but
    did not penetrate her.    Raymond Santana finally stated that he
    "felt her tits." And Kharey Wise'eventually said that he held and
    fondled her leg. Yusef Salaam,An his unrecorded statement, went
    furthest in ascribing culpability to himself, by saying that he
    struck the jogger with a pipe at-the - inception of the incident.

         85. In and of itself, the fact that each defendant minimized
    his own involvement would not be startling or necessarily
    significant; defendants certainly lie, even when confessing. On
    the other hand, it arguably makes the claim that the defendants
    made false admissions more plausible, by adding weight to their
    contention that, for whatever reason, each spoke about the crime
    with a view toward becoming a witness rather than a defendant. In
    that sense, it is an aspect of the confessions to be considered
    here.

         86. The significant weaknesses in the defendants' statements
    lie in the details they provide in describing the attack on the
    jogger. Taking the statements individually, those details appear
    to give them power. But a.camparison of the statements reveals
    troubling discrepancies. Using,their videotaped statements as the
    point of comparison,* analysis ShOws:that the accounts given by the
    five defendants differed fram one another on the specific details
    of virtually every major aspect of the crime -- who initiated the
    attack, who knocked the victim down, who undressed her, who struck
    her, who held her, who raped her, what weapons were used in the
    course of the assault, and when in the sequence of events the
    attack took place.

         87. ThuS, for example, on the issue of who actually knocked
    the jogger to the ground, Kevin Richardson said Antron, Raymond,
    and Steve did it;     Antron McCray said everyone charged her;
    Raymond Santana said Kevin did it; Yusef Salaam said he did it;
    and Kharey Wise first named Raymond, and then named Steve.

         88. Similarly, as to who 'struck the jogger in the course of
    the attack, Kevin Richardson alleged that only Michael Briscoe hit
    her, and that he hit her only. with his fist,. in the face. Raymond
    Santana said that Steve smacked her, and then struck her in the
    face with a brick. Antron McCray stated that everyone was hitting


         *Since Yusef Salaam made only one, unrecorded statement, that
    statement is used for this analysis.

                                PAGE 27 of 34


                                                                        NYCLD 030707
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 29 of 35 PageID 415




       and stomping her, and that a tall, skinny, black male struck her in
       the ribs and head with a pipe. Yusef Salaam said that he himself
       hit her with a pipe, and that someone else used a brick. Kharey
       Wise first said that Steve slapped her in the face, that someone
       cut her legs with a knife, and that Kevin used a "handrock"; he
       then said that Steve slapped her, punched her. in the face, and cut
       her legs with a knife, and that Kevin, Steve, and Raymond punched
       her in the face and hit her with bricks.

            89. Likewise; on the issue of who raped her, Richardson named
       Antron, Raymond, and Steve. McCray identified a tall, skinny black
       male, a Puerto Rican with a black hoodie, Clarence, and Kevin, and
       said that he himself simulated having sex with her.        Santana
       claimed that Kevin raped her, after which Santana left the park.
       Salaam named Kevin, Kharey, and a couple of unknown males. And
       Kharey Wise named Steven, Raymond, and.Kevin. Kevin Richardson's
       is the only name common to all the statements, with the exception
       of his own.    It was, hoWever, .Richardson who first implicated
       members of the group in the rape, providing a possible motive for
       others to accuse him.

            90. There are certainly portions of the statements made by
       the defendants that are consistent with the evidence presented at
       trial.   There was, for example, testimony to the effect that
       certain of the jogger's injuries could have been caused by a pipe,
       a brick, or a rock, weapons that were named in some of the
       statements.    The jogger had bruising which could have resulted
       from the kicking or blows some defendants described. Antron McCray
       accurately stated that the jogger wore a white shirt.

            91.   That said, it is nonetheless true that in many other
       respects the defendants' statements were not corroborated by,
       consistent with, or explanatory of objective, independent evidence.
       And some of what they said was simply contrary to established fact.

            92. None of the defendants, for example, related where the
       jogger was coming from, what direction she was running in, or how
       they happened to catch sight of her.     None offered specific or
       accurate descriptions of the area where she was attacked, the
       terrain, or the crime scene. Yusef Salaam stated that he struck
       the jogger on the head with a pipe. He did not say where on the
       head, but his statement could explain the bloodstains on the road
       and the injuries to the back of her head.      None of the others,
       however, gave an account which would adequately explain either.
       Only Kharey Wise said anything that would explain the dispersal of
       physical evidence and the indications that attacks occurred at more
       than one site, and Wise had been taken to the scene prior to his
       videotaped statements.     None of the defendants mentioned the
       jogger's Walkman, although several mentioned John Loughlin's
       Walkman in the statements they made about him. None said a word
       about her keys.    None said anything about a search for money,


                                   PAGE 28 of 34




                                                                         NYCLD 030708
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 30 of 35 PageID 416




      although the insole pulled out of the victim's          jogging   shoe
      certainly suggests that someone looked for it.

            93. Some of what the defendants said is'simply wrong. Kharey
      Wise, for instance, declared that the jogger's clothes had been cut
      off, and that her legs had been cut with a knife. Her clothes were
      not cut off, and there were no knife wounds on the jogger;       in
      fact, the prosecution affirmatively elicited testimony to that
      effect at trial. Likewise, Kevin Richardson said that her bra was
      ripped off, whereas in fact it was still on her when she was found.
      Raymond Santana described her as being naked during the incident,
      and others said she was naked when they left, although she was
      found with her jogging bra still on and her t-shirt tied around her
      head.

           94.   Other statements the defendants made are simply not
      corroborated.   For example, several defendants spoke of a brick
      being used as a weapon in the attack. But the only brick actually
      removed from the -crime scene had no blood or other forensic
      evidence that would confirm its use as a weapon.

           95. More importantly, the defendants' statements about the
      rape could not be corroborated by DNA evidence. Each defendant, in
      his statement, minimized his participation in the rape, and none
      acknowledged having had intercourse with the victim. However, all
      but Raymond Santana claimed. to have seen multiple individuals
      raping her. Despite that, the .DNA of only one person was found.
      That required the jury to believe that, in a gang of teenaged
      rapists, only one ejaculated.

           96. Moreover, although the prosecution argued that the DNA
      must have been left by one of the defendantS' accomplices, that
      argument presented difficulties of its own.     For example, Kevin
      Richardson and Kharey Wise purported to name everyone who had raped
      her, and none of the people they named proved to be a DNA match.

           97.    Perhaps most significant, none of the defendants
      accurately described where the attack on the jogger took place.
      With the exception of Kharey Wise, who had been to the scene,
      statements by all of the defendants describe events in such a way
      as to place the attack at or near the reservoir, at varying points
      in the sequence of events that actually occurred there.        The
      defendants were not similarly confused about the locations of the
      other crimes they described.

           98.   An additional issue is raised by the other incidents
      which took place in the park.. . For while the nature and locations
      of those incidents made it seem logical to believe that the
      defendants had attacked the jogger, the timing of events made it
      hard to understand when they could have.       Shortly after their
      initial entry into the park, the larger group of which the
      defendants were a part temporarily split up. As a result, not all

                                  PAGE 29 of 34




                                                                         NYCLD_030709
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 31 of 35 PageID 417




      of the defendants participated both in the incidents that occurred
      along the East Drive and in the attacks at the reservoir; but at
      least some of them did. Given the times when each of those events
      were estimated to have occurred, it is difficult to construct a
      scenario that would have allowed the defendants the time to
      interrupt their progression south, detour to the 102nd Street
      transverse, and commit a gang rape.

           99. All of these issues were apparent at the time of trial.
      Counsel had access to the same confessions, the same objective
      evidence, and the same timeline that the prosecution did, and were
      free to exploit the weaknesses in the People's case to whatever
      extent they were able to do so. It could be, and it was, credibly,
      honestly, and persuasively argued by the prosecution that in any
      gang attack, discrepancies 'among accounts and confusion about
      details are not unusual. Indeed, given the involvement of a number
      of people and the violence of the events at issue, some level of
      genuine confusion is probably inevitable.        In this case in
      particular, those arguments were bolstered by 'the fact that the
      crimes, occurred at night, that the lighting was poor, and that the
      defendants were involved in a number of incidents.

           100.   Nonetheless,   the fact that these weaknesses in the
      confessions exist gives     added weight to the' newly discovered
      evidence in this matter,   and increases the probability that that
      evidence would result in   a different verdict.

           101. The probative value of the only forensic evidence that
      connected the defendants to the attack, the hairs found on Kevin
      Richardson, was, by its nature, weak to begin with. It has been
      diminished further by the tests performed in 2002.        And the
      specific argument the prosecution made -- that a particular rock
      found at the scene had been used in the attack -- has also been
      undermined, although the most reasonable interpretation of the new
      blood evidence is probably contamination.

           102. The difficulties inherent in the passage of time and the
      small size of the hair samples in existence made it impossible to
      obtain definitive DNA results. But with respect to each of those
      samples that was large enough to test, a jury would hear expert
      testimony that the DNA which could be extracted from the evidence
      did not match the jogger. Those results do not exclude the jogger
      as a source to a reasonable degree of scientific certainty. Their
      effect, however, would be to undermine the jury's confidence in the
      only evidence other than the defendants' statements which showed
      contact between the victim and her alleged rapists.

           103.   Most important, the jurors who originally heard the
      evidence were presented with no persuasive alternative theory of
      the case to consider. Certainly, no one would have thought that as
      the defendants and their group were making their way through
      Central Park, a serial rapist was also at large.        The newly

                                  PAGE 30 of 34




                                                                         NYCLD 030710
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 32 of 35 PageID 418




      discovered evidence provides incontrovertible proof that he was.

           104.   A self-confessed and convicted serial rapist -- who
      habitually stalked white women in their 20's; who attacked them,
      beat them, and raped them;    who always robbed his victims, and
      frequently stole Walkmans;     who tied one of his victims in a
      fashion much like the Central Park jogger;     who lived on 102nd
      Street; who beat and raped a'woman in Central Park two days before
      the attack on the transverse; whose DNA was the only DNA recovered
      inside and alongside the victim;     whose narrative of events is
      corroborated in a    number  of  significant  ways;   who had no
      connection to the defendants or their cohorts; and who committed
      all his sex crimes alone -- has come forward to say that he alone
      stalked, attacked, beat, raped, and robbed a white woman in her
      20's, who was set upon on the 102nd Street transverse, was missing
      her Walkman, and was left tied in a way that has never before been
      explained.   Had this evidence been available, the defendants'
      attorneys would have had an arguably compelling alternative to the
      People's theory of the case.

           105. It is the People's position that, as to those verdicts
      which arose specifically from the attack on the Central Park
      jogger, the newly discovered evidence in this case meets the
      standard set forth in Criminal Procedure 'Law Section 440.10(1)(g):
      it " ..is of such a character as to create a probability that had
      such evidence been received:at trial the verdict would have been
      more favorable to defendant.."

           106.   The newly discovered evidence at issue here relates
      directly only to those charges which arose out of the attack on the
      jogger herself.   Factually, it has no relationship to the other
      crimes -- riot, robbery, and assault -- which occurred in Central
      Park on the night of April 19, 1989.      Nonetheless, all of the
      defendants use the newly discovered evidence provided by Matias
      Reyes as the basis for a request that the court vacate their other
      convictions as well.

           107.   The papers submitted on behalf of Kharey Wise, Kevin
      Richardson, Antron McCray, and Raymond Santana do not specify a
      legal basis for that request. Yusef Salaam argues that the nature
      and gravity of the charges involving the female jogger prejudiced
      the defendants' ability to receive a fair and dispassionate trial
      on the other charges against him.

           108. Under the extraordinary circumstances presented by this
      case, the People are constrained to consent to the defendants'
      motions with respect to the other charges of which they were
      convicted.

           109. The other crimes committed on April 19 were grave and
      inexcusable -- unprovoked attacks on strangers, apparently
      undertaken for the fun of it, which left some terrorized, two

                                 PAGE 31 of 34




                                                                         NYCLD 030711
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 33 of 35 PageID 419




       knocked   into  unconsciousness,    and  one   seriously   injured.
       Nevertheless, as the evidence was presented at trial, the attack on
       the female jogger was of a far greater order of seriousness. The
       People's theory was that she was set upon by a number of young men,
       gang-raped by two or more of them, kicked and pummeled by the
       group, and beaten about the head with a pipe, a brick, and a rock.
       Had she been discovered sooner, her injuries might well have been
       less serious in their effects; but she was not, and by the time
       she was found, she was close to death.       The People introduced
       photographs depicting her injuries, called a pathologist to
       describe and characterize them one by one, and presented medical
       evidence fully describing her condition thereafter; she remained
       comatose for some time, endured a lengthy period of rehabilitation,
       and suffered permanent impairment as a result of the attack.

            110.   It, is commonplace for defendants to be charged in a
       single indictment with crimes of very different levels of gravity.
       The law permits it, and correctly presumes that juries can and will
       follow instructions requiring that they weigh evidence of guilt as
       to different counts separately.      Thus, in and of itself, the
       relative seriousness of the jogger attack plainly would not merit
       setting aside the juries' verdicts as to other charges.

            111.   In this 'case, however, other factors must also be
       weighed.   The crimes the defendants were charged with were not
       widely separated by time or location, either from each other or
       from the attack on the jogger; all occurred within a single hour,
       at the northern end of Central Park.         In effect, all were
       considered to be part of a single incident --    a rampage in the
       park, as is reflected in the fact that the defendants were charged
       with Riot in the First Degree.

             112. In fact, the prosecutor argued to the jurors in the
       trial of Kharey Wise and Kevin Richardson that they should not lose
       sight of the "overall pattern of the behavior... fas] this group
       continued through the park for a period of approximately an hour
       attacking one after another after another person." This, it was
       fairly and convincingly argued, showed that the group acted with a
       joint purpose, that they were "an entire group acting together in
       one violent outburst of destruction, of beating, of assaulting."
       Similar references were made in summation in the earlier trial of
       McCray, Salaam, and Santana.

            113.   It was logical for the People to suggest that the
       defendants' culpability and criminal intent could be inferred from
       the pattern of conduct engaged in by the group of which they were
       a part.   This would have been an inescapable inference for the
       jurors in any event. But the new evidence detailed above would, if
       credited, call into question the defendants' involvement in the
       most horrific crime in the pattern of incidents in the park -- and
       indeed, the involvement of the larger group as well. Accordingly,
       it would likely have had a significant bearing, in the jurors'

                                  PAGE 32 of 34



                                                                         NYCLD 030712
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 34 of 35 PageID 420




       minds, on the defendants' culpability for those other crimes as
       well.

            114. Moreover, the trial evidence as to the other charges,
       like the evidence as to the 'attack on the female jogger, consisted
       almost entirely of the defendants' statements.      The distinctive
       logo on Kevin Richardson's jacket was described by one of the
       tandem bikers, and he and Santana were apprehended on the outskirts
       of the park; but the PeOple's proof was limited by one fundamental
       fact: none of the victims could identify any of the defendants.

         . 115.    Just as the other incidents in the park cannot be
       considered separately from the rape of the jogger, neither can the
       defendants' statements about those events. In the case of at least
       two defendants, Richardson and Salaam, the process of questioning
       about the rape and the process of questioning about other crimes
       overlapped and intertwined. And with a single exception, all of
       the substantial written or recorded statements made by Richardson,
       McCray, Wise, and Santana concern the attack on the female jogger
       as well as the other crimes of that night. That lone exception
       involves Santana, whose first substantial written statement deals
       only with other events; but just an hour and twenty minutes after
       he signed it, after further, continuous questioning, an addendum
       described the jogger attack.

            116. Thus, the admissions concerning the other crimes were
       contained in the same written and recorded statements as the
       admissions concerning the rape, and were largely obtained as part
       of the same process of questioning. As a consequence, the newly
       discovered evidence would probably raise questions about the
       reliability of those admissions similar to the questions raised
       about the defendants' confessions to rape. There is some testimony
       that, in certain instances, admissions about other criminal
      .incidents were made substantially before and apart from any
       statements about the rape.     But that testimony alone, absent
       independent corroboration, would not have been sufficient to allay
       concerns about the defendants' confessions raised by the newly
       discovered evidence.

            117.   In sum, there was no significant evidence at trial
       establishing the defendants' involvement in the other crimes of
       which they stand convicted that would not have been substantially
       and fatally weakened by the newly discovered evidence in this
       matter.   In the original investigation, a number of individuals
       identified one or more of the defendants Richardson, McCray,
       Santana, and Salaam in connection with the attack on John Loughlin,
       and statements also placed Wise at the scene of earlier incidents.
       In interviews in 2002, both Richardson and Santana candidly
       acknowledged involvement in criminal incidents that occurred on
       April 19, while steadfastly asserting their innocence of rape. But
       none of this additional evidence was before the trial juries.


                                  PAGE 33 of 34


                                                                        NYCLD 030713
Case 2:20-cv-00180-JLB-MRM Document 29-5 Filed 05/18/20 Page 35 of 35 PageID 421




    Accordingly, it cannot be     considered   in evaluating   the   newly
    discovered evidence claim.

         118.   Assessing the newly discovered evidence, as we are
    required to, solely in light of the proof introduced at the earlier
    trials, we conclude that there is a probability that the new
    evidence, had it been available to the juries, would have resulted
    in verdicts more favorable to the defendants, not only on the
    charges arising from the attack on the female jogger, but on the
    other charges as well.

         119. The final determination of this motion must, of course,
    be made by the Court.     Should the Court, as requested by the
    parties, vacate the convictions, the People will move the Court to
    dismiss the indictments. Under all the circumstances, no purpose
    would be served by a retrial on any of the charges contained in the
    indictment.

           WHEREFORE, for the reasons stated, the People consent to the
    relief requested and recommend that the Court vacate the
    defendants' convictions in their entirety.

    DATED:   New York, New York
             December 5, 2002




                                    NANCY E/RYAN
                                    Assistant District Attorney
                                    Chief of the Trial Division




                               PAGE 34 of 34



                                                                         NYCLD 030714
